 



Exhibit 10.2

         
Notice of Grant of Restricted Stock
  TOO, Inc.
ID: 31-1333930
8223 Walton Parkway
New Albany, OH 43054  
TOO, INC

                  Name:        Award No.:    
 
           
Address:
    Plan:    
 
                             
 
      ID:                

Effective                     , 200_, you have been granted a Restricted Stock
Award consisting of                      shares of TOO, Inc. (the “Company”)
stock.
Shares in each period will become fully vested on the date shown.

              Shares   Vest Type   Full Vest   Expiration
[                    ]
      [date]   [date]
[                    ]
      [date]   [date]
[                    ]
      [date]   [date]
[                    ]
      [date]   [date]

         
Stock Award Type:
  o   Incentive Stock Options
 
  o   Non-qualified Stock Options
 
  o   Performance Vesting Restricted Stock
 
  o   Service Vesting Restricted Stock
 
  o   Other:

 
By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s 2005 Stock Option and Performance Incentive Plan (or 2005 Stock
Plan for Non-Associate Directors) and a Confidentiality Agreement, all of which
are attached and made a part of this document.

 

         
 
       
TOO, Inc.
      Date
 
       
 
       
[grantee]
      Date

Please return one signed copy of this agreement to the Stock Plan Administrator
in the Human Resources Dept. at Too, Inc. 8323 Walton Parkway, New Albany, OH
43054. Phone: 614/775-3470

